      Case 1:19-cv-00093-DLH-CRH Document 122 Filed 07/01/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Jacam Chemical Company 2013, LLC,          )
                                           )
              Plaintiff,                   )                 ORDER OF CLARIFICATION
       v.                                  )
                                           )
                                           )                 Case No. 1:19-cv-93
Arthur H. Shepard, Jr., and Geo Chemicals, )
LLC,                                       )
                                           )
              Defendants.                  )

       On June 12, 2020, the Court entered an Order containing rulings on the two discovery

disputes discussed at the status conference the previous day. (Doc. No. 114).

       The first dispute centered on Plaintiff’s objections to Requests for Production 11-12, 13,

20-21, 33, 34, and 36. After discussion, the Court directed Plaintiff to produce these documents.

       The second dispute concerned Defendant Shepard’s objection to the “compilation”

format of Plaintiff’s production. Shepard described the format as overly burdensome, while

Plaintiff defended it as the method of production used in related litigation. After hearing from

both sides, the Court approved Plaintiff’s use of the compilation format. In its subsequent Order,

after stating “Plaintiff’s current production format is acceptable,” the Court concluded, “Plaintiff

is encouraged, however, to tailor their responses as much as possible…” This sentence merely

reflects the Court’s wish that Plaintiff make a good-faith effort to avoid unnecessary burdens on

Defendant, whatever the format used. Put another way, the Court sought to reinforce its wish,

expressed repeatedly at the conference, that the parties collaborate to complete discovery in an

efficient manner. But since the sentence appears to have introduced ambiguity into the Court’s

directive, it is hereby STRICKEN in its entirety.




                                                 1
      Case 1:19-cv-00093-DLH-CRH Document 122 Filed 07/01/20 Page 2 of 2



As clarified, the Court’s rulings are:

       1.      Plaintiff is ordered to produce the documents requested in the six disputed

               categories (Requests for Production 11-12, 13, 20-21, 33, 34, and 36).

       2.      Plaintiff’s current production format is acceptable.

       IT IS SO ORDERED.

       Dated this 1st day of July, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




                                                 2
